DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022, has been received.  The amendment of claims 1 and 12, is acknowledged. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the Ciesla and Kamen references are incorporated to address the generated signal received from the backflow detecting sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0262152 (“Tamaki”) in view of U.S. Patent No. 5,380,164 (“Fry”).
Claim 1
Tamaki discloses a pressure controlling system for controlling pressure in an inkjet print head, the system comprising: a three port two way valve having a first port controllably connectable to a pressure chamber (paragraph [0051], three way valve 155 with first COM port), a second port controllably connectable to the inkjet print head by a conduit (NC port connected to conduit 157d to printhead 60, paragraph [0051]), and a third port controllably connectable with atmospheric air (NO port connected to atmosphere, paragraph [0051]); and a controller configured for controlling a pressure in said pressure chamber responsively to said backflow detection signal from said sensor (control unit 80, paragraph [0043]).  
Tamaki does not appear to explicitly disclose an ink backflow detecting sensor for generating a backflow detection signal indicative of existence of backflow of ink from the inkjet print head towards said second port through said conduit before said backflow of ink enters back into said second port.
Ciesla discloses the use of flow sensors to measure backflow of liquid in a channel and sending the signal for processing (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sensor generating a backflow detecting signal indicative of existence of backflow of fluid, as disclosed by Ciesla, into the device of Tamaki, for the purpose of measuring pressure change of a pressure chamber (Ciesla, paragraphs [0044-0045]).

Claim 2
Tamaki in view of Ciesla discloses the system according to claim 1, wherein said controller is configured for controlling said valve to form either a first flow path that is disconnected from said atmospheric air, or a second flow path that is disconnected from said pressure chamber (Tamaki, paragraph [0052-0053]).  

Claim 3
Tamaki in view of Ciesla discloses the system according to claim 1, comprising said pressure chamber (paragraph [0050], ink storage chamber 123 under pressure).  

Claim 4
Tamaki in view of Ciesla discloses the system according to claim 1, comprising a pump connected to said pressure chamber, wherein said configured for said controlling of said pressure by operating said pump (Tamaki, paragraph [0050], pump 160).  

Claim 5
Tamaki in view of Ciesla discloses the system according to claim 4, comprising a filter connected between said pump and the atmospheric air for filtering air entering said pump (Tamaki, paragraph [0046], air filter 143b).  
Claim 9
Tamaki in view of Ciesla discloses an inkjet printing system, comprising the pressure controlling system according to claim 1, and the inkjet print head, wherein said controller is also configured to control said the inkjet print head (Tamaki, paragraph [0024], control unit 80 functions including ink jet head control).  

Claim 10
Tamaki in view of Ciesla discloses the system according to claim 9, being a 2D inkjet printing system (Tamaki, Fig. 1, paragraph [0073], 2d printing).  

Claim 12
Tamaki discloses a method of controlling pressure in an inkjet print head, the method comprising: controlling a three port two way valve to establish a flow path therein, said valve comprising a first port connected to a pressure chamber (paragraph [0051], three way valve 155 with first COM port), a second port connected to the inkjet print head by a conduit (NC port connected to conduit 157d to printhead 60, paragraph [0051]), and a third port connected with atmospheric air (NO port connected to atmosphere, paragraph [0051]); and controlling a pressure in said pressure chamber responsively said detection of said existence of said backflow of ink (control unit 80, paragraph [0043]).  
Tamaki does not appear to explicitly disclose an ink backflow sensor detecting existence of backflow of ink from the inkjet print head towards said second port through said conduit before said backflow of ink enters back into said second port (paragraph [0072], backflow prevention 132 with float sensor).
Ciesla discloses the use of flow sensors to measure backflow of liquid in a channel and sending the signal for processing (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an ink backflow sensor detecting existence of backflow of ink from the inkjet print head towards said second port through said conduit before said backflow of ink enters back into said second port, as disclosed by Ciesla, into the device of Tamaki, for the purpose of measuring pressure change of a pressure chamber (Ciesla, paragraphs [0044-0045]).

Claim 13
Tamaki in view of Ciesla discloses the method according to claim 12, comprising controlling said valve to form either a first flow path that is disconnected from said atmospheric air, or a second flow path that is disconnected from said pressure chamber (Tamaki, paragraph [0052-0053]).   

Claim 15
Tamaki in view of Ciesla discloses the method according to claim 14, comprising filtering air entering said pump (Tamaki, paragraph [0046], air filter 143b).   

Claim 18
Tamaki in view of Ciesla discloses a method of printing, comprising operating an inkjet print head to dispense ink in a configured pattern, and controlling a pressure in said inkjet print head by executing the method according to claim 12 (Tamaki, paragraph [0024], control unit 80 functions including ink jet head control to form image).    

Claim 19
Tamaki in view of Ciesla discloses the method according to claim 18, being executed for 2D printing (Tamaki, Fig. 1, paragraph [0073], 2d printing).    
Claims 6, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0262152 (“Tamaki”) in view of U.S. Patent Pub. 2010/0103137 (“Ciesla”), further in view of U.S. Patent No. 5,380,164 (“Fry”).
Claim 6
Tamaki in view of Ciesla discloses the system according to claim 4.
Tamaki in view of Ciesla discloses using an air pump but does not appear to explicitly disclose wherein said pump is a peristaltic pump.  
Fry discloses using an air pump which is a peristaltic pump (col. 1, lns 28-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a peristaltic pump, as disclosed by Fry, into the system of Tamaki in view of Ciesla, for the purpose of using low pressure to cause fluid movement (Fry, col. 1, lns 28-39).

Claim 7
Tamaki in view of Ciesla discloses the system according to claim 4.
Tamaki in view of Ciesla does not appear to explicitly disclose wherein said pump comprises a stepper motor.  
Fry discloses using a stepper motor with a pump (col. 3, lns 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a stepper motor, as disclosed by Fry, into the system of Tamaki in view of Ciesla, for the purpose of providing a low speed motor which can be run at constant speed or increased speed (Fry, col. 3, lns 20-33).

Claim 14
Tamaki in view of Ciesla discloses the method according to claim 12.
Tamaki in view of Ciesla does not appear to explicitly disclose wherein said controlling said pressure comprises operating a peristaltic pump connected to said pressure chamber.  
Fry discloses using an air pump which is a peristaltic pump (col. 1, lns 28-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated controlling said pressure comprises operating a peristaltic pump connected to said pressure chamber, as disclosed by Fry, into the method of Tamaki in view of Ciesla, for the purpose of using low pressure to cause fluid movement (Fry, col. 1, lns 28-39).

Claim 16
Tamaki in view of Ciesla discloses the method according to claim 14.
Tamaki in view of Ciesla does not appear to explicitly disclose wherein said pump comprises a stepper motor.  
Fry discloses using a stepper motor with a pump (col. 3, lns 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein said pump comprises a stepper motor, as disclosed by Fry, into the method of Tamaki in view of Ciesla, for the purpose of providing a low speed motor which can be run at constant speed or increased speed (Fry, col. 3, lns 20-33).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0262152 (“Tamaki”) in view of U.S. Patent Pub. 2010/0103137 (“Ciesla”), further in view of U.S. Patent Pub. 2007/0219597 (“Kamen”).
Claim 8
Tamaki in view of Ciesla discloses the system according to claim 1, wherein said conduit is transparent (Tamaki, paragraph [0037, 0072], transparent material for viewing).
Tamaki in view of Ciesla discloses a capacitive or pressure sensor but does not appear to explicitly disclose wherein said ink backflow detecting sensor is an optical sensor.
Kamen discloses use of sensor for volume sensing can include optical and capacitive sensors (paragraph [0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an optical sensor instead of a capacitive sensor, as the sensors have been recognized in the art as equivalents for volume sensing which would translate to pressure as a volume related parameter (Kamen, paragraph [0202]).

Claim 17
Tamaki in view of Ciesla discloses the method according to claim 12 wherein said conduit is transparent (paragraph [0037, 0072], transparent material for viewing)
Tamaki in view of Ciesla discloses a capacitive or pressure sensor but does not appear to explicitly disclose wherein said ink backflow detecting sensor is an optical sensor.
Kamen discloses use of sensor for volume sensing can include optical and capacitive sensors (paragraph [0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an optical sensor instead of a capacitive sensor, as the sensors have been recognized in the art as equivalents for volume sensing which would translate to pressure as a volume related parameter (Kamen, paragraph [0202]).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0262152 (“Tamaki”), further in view of U.S. Patent Pub. 2010/0103137 (“Ciesla”), further in view of U.S. Patent Pub. 2018/0050537 (“Bakker”).
Claim 11
Tamaki in view of Ciesla discloses the system according to claim 9.
Tamaki in view of Ciesla discloses the system in a 2D system but does not appear to explicitly disclose being a 3D inkjet printing system.  
Bakker discloses using printing system which can be used in 2D and 3D printing (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated using the system in a 3d inkjet printing system, as disclosed by Bakker, into the system of Tamaki in view of Ciesla, for the purpose of providing ink in any digital dispensing device (Bakker, paragraph [0020]).

Claim 20
Tamaki in view of Ciesla discloses the method according to claim 18.
Tamaki in view of Ciesla does not appear to explicitly disclose being executed for 3D printing.
Bakker discloses using printing system which can be used in 2D and 3D printing (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated using the system in a 3d inkjet printing system, as disclosed by Bakker, into the method of Tamaki in view of Ciesla, for the purpose of providing ink in any digital dispensing device (Bakker, paragraph [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853